Title: To Benjamin Franklin from ——— Bénard, 31 March 1781
From: Bénard, ——
To: Franklin, Benjamin


MonsieurParis ce 31 mars 1781
Si je n’avois a rechercher que l’estime de ceux qui Vous ont fait des rapports outrageants contre moi, je resteroit sans doute fort tranquile: C’est un torrent d’injures auquel je saurai mettre ordre sous peu; mais il m’importe de détruire les impressions défavorables que ces feaux rapports ont dus faire Naître, et de Vous rammener, monsieur, a L’estime que je n’ai jamais cessé de meriter, que Vous m’accorderez après m’avoir lü, et plus intimement encore quand les circonstances me permettrons de Vous Voir. C’est une Satisfaction que Vous ne serez pas faché de m’avoir accordér.
Vous ne pouvez pas, monsieur, sans me faire une injustice me retirer vos bontés et vôtre protection, parce que je Vous ai Servi avec exactitude, fidelité, intelligence & attachement; que personne n’a dü vous demander un sols pour les articles que j’ai payés par vôtre ordre, et que Vous n’avez pas dü trouver une épingle de moins dans les choses que Vous m’aviez confié. A l’egards des Vins qui etoient dans vôtre logement, personne ne peut mieux savoir que Vous, monsieur, que je n’en n’ai pas detourné une bouteille puisque Vous en aviez precédemment le compte et que Vous l’aviez pris de Nouveau lors de mon depart c’est-à-dire quelques jours avant. Il est vrai que md. bourlier et Son mari ont couchés une fois dans la maison; mais sur les matelats de reservent et foix le fils qui Ne Nous a quitté que le landemain matin, peut bien repondre, si il est assez honnête, et assez vrai pour cela, que le Vin que j’ai fait boire dans tous les cas, a toujours été a mes dépends et jamais aux vôtres. Mais je N’ai encore rencontré en ma vie, Monsieur, qu’ingratitude & mauvais procédés, tendis que je N’ai a me reprocher que trop de générosité, de confiance, et de bonne foix.
Les gens honnetes ne peuvent soupçonner qu’on se mefie d’eux; c’est dans cette confiance qu’à ma sortie de L’hôtel je vins ici pour cultiver mes amis et mes protecteurs. Je ne pouvois pas payer; mais cela ne suppose pas que j’aye eü l’idée de faire tort. Ce ne fut qu’a près être de retour de paris, que je me suis Vü trompé dans mon oppinion, et mortifié pour des bagatelles. Les procédés de M. campo m’ont été d’autant plus sensible, qu’il avoit mils raisons de me traiter mieux s’il eüt refflechi a l’exactitude avec laquelle je lui ai toujours rendü ce qu’il m’avoit prêté posterieurement. Il me semble que C’est faire bien peu d’honneur a nôtre jugement, ou donner une bien mauvaise oppinion de nôtre caracterre, que de revenir pour des causes si foïbles, et en si peu de tems, sur le compte d’un homme que nous estimions, que nous aimons en apparence, et que nous préconisions par tout. C’est une conduite qui nous oblige a reconnoître que nous nous sommes trompés sur la sincerité des affections qu’on nous temoignoit.
Une infinité de personnes de qualité, Monsieur, Vous repondrons de L’honneteté de ma conduite, et ils peuvent ajouter que je serois maintenant fort a mon aise, si ayant moins de delicatesse et de désinteressement je m’etois comme beaucoup d’autres, arrogé des profits que la cupidité supposent légitimes; mais que la probité et la voix intérieure de la conscience rejettent avec dedain. Ces témoignages et Ceux que vous me devez, Monsieur, doivent prévaloir sur des Vils propos qui n’ont pour fondement que mes dettes.
Tous mes desirs se bornent donc, Monsieur, a recouvrer Vôtre amitié et Vôtre estime, seules choses dont je sois jaloux. Si j’ai des torts, ils consistent, a n’avoir pas prevû que je perderois ma place en ne Vous cœffant point, et a ne mêtre pas arrangé de façon pour ne rien devoir en partant. C’est ici un défaut de prudance excusable a mon âge. Etre jeune et avoir l’experience et l’ordre que vous avez se sont des aventages que la nature ne prodigue pas a tous les hommes, et ces dons réunis, semblent nous obliger en quelque sorte, à avoir de l’indulgence pour ceux qui ne les ont pas.
Agrée je Vous Supplie, Monsieur, mon profond respect
Bénard
  

  Je dois


a M. campo
18
  l.t.


* a arbelot
45


2 au tailleu
38



au cordonnier
10


3 a boucher
75


a dupeux
4


4. au perruquier
0



140
  l.t.



  
  *arbelot a à moi une levite mise a neuf qui vaut un louis

2 le tailleur un billet a ordre auquel je ferai honneur lundi
3me. boucher: a un habit a moi de drap de Silesi doublé de soye partout
4 giraudier a reçu 3 mois sur 4 que je lui devois et j’ai fait les fraix d’un Voyage pour lui qui m’a couté 13 l.t. 4 s. Si son intention et que je le régal, je lui dois 4 Francs; mais s’il pretends partagé la depense comme il me la fait paroître il se trouve mon redevable.

